Exhibit 10.2



 


 
 


 
AMENDMENT TO THE EXECUTIVE OPTION AGREEMENT
 
Optionee: Robert Pittman
 


 
AMENDMENT TO THE EXECUTIVE OPTION AGREEMENT (this “Amendment”), dated as of
January 13, 2014, by and between CC Media Holdings, Inc. (the “Company”) and
Optionee.
 


 
WHEREAS, the Company and Optionee are parties to that certain Non-Qualified
Stock Option Agreement, dated October 2, 2011 (the “Grant Agreement”);
 
WHEREAS, the parties wish to amend the Grant Agreement as follows:
 
1.  
With respect to Section 1 of the Grant Agreement and the option (the “Options”)
to purchase the 830,000 shares of Class A Common Stock (as defined therein) set
forth therein, 200,000 of such Options (whether or not vested) are hereby
terminated and forfeited for no consideration.  Such termination and forfeiture
shall apply ratably, such that following the date hereof, 252,000 Options shall
have vested and 378,000 shall vest ratably on the third, fourth, and fifth
anniversary of the Grant Date (as defined therein).

 
2.  
Except as provided for herein, the Grant Agreement remains in full force and
effect in all respects.

 


 


 
CC MEDIA HOLDINGS, INC.


 


 
By:  /s/ Richard J.
Bressler                                                      
 
Name:_Richard J. Bressler______________
 
Title:_President & Chief Financial Officer__
 


 
Agreed to and accepted:
 
 
Signature: /s/ Robert Pittman                                
Name:  Robert Pittman                                                      
Date: 1/13/14                                
